Case: 1:19-cv-05302 Document #: 10-3 Filed: 10/15/19 Page 1 of 3 PagelD #:24

Exhibit
C

Exhibit C

 
Case: 1:19-cv-05302 Document #: 10-3 Filed: 10/15/19 Page 2 of 3 PagelD #:24

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES of the IRON WORKERS
TRI-STATE WELFARE PLAN,

Plaintiffs, Case No. 19-cv-5302

Vv.

BAADE MANAGEMENT CO., INC.

)
)
)
) Judge Robert M. Dow Jr.
)
d/b/a BMC, INC., )
)
)

Defendant.

SWORN DECLARATION PURSUANT TO 28 U.S.C.A. § 1746

 

Daniel P. McAnally declares as follows:

1. I am an associate of the law firm of McGann, Ketterman & Rioux and am
licensed to practice law in the State of Illinois and in the U.S. Dist. Court for Northern

District of Illinois, Eastern Division.

2. I have personal knowledge of the facts stated herein and if called to testify

in this matter, I can competently testify to such facts from my own such knowledge.

3. I have in excess of 26 years experience representing trustees of employee
benefit plans, including the prosecution of Federal Court litigation to collect delinquent

employer contributions.

4. The Collective Bargaining Agreement and the Trust Agreements under
which this action is based provide for the payment of attorneys’ fees and costs incurred

if the Trust Funds utilize legal counsel to collect unpaid ERISA contributions.

5. I have devoted 21.25 hours in connection with the this case at the rate of

$195.00 per hour. The total attorney fees billings is $4,143.75.

 
Case: 1:19-cv-05302 Document #: 10-3 Filed: 10/15/19 Page 3 of 3 PagelD #:24

6. I have spoken with four other lawyers from four different labor law firms
who practice this type of ERISA trust fund litigation. Based on my knowledge and
experience, the rates charged by the hour in this case are less than or equal to the usual
and customary rates charged by other law firms doing similar work in the United States
District Court for the Northen District of Illinois.

7, In addition, the filing fee was $400.00, fee for the Illinois Secretary of
State, $10.00 and certified mailing for $6.95. These costs total $416.95.

8. I certify that the attorney fees and costs totaling $4,560.70 were necessary

and reasonable.

I declare under penalty of perjury under the laws of the United States of America
that the foregoing information contained in this Declaration is true and correct.

Date: October 15, 2019

s/ Daniel P. McAnally

Attorney for the Trustees of the Iron Workers’
Welfare Plan

 
